Citation Nr: 9935303	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-10 622A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a June 1996 
Board decision in denying service connection for an acquired 
psychiatric disorder, claimed as secondary to a service-
connected right knee disorder.


REPRESENTATION

Moving Party Represented by:  Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The appellant's military service was with the Mississippi 
Army National Guard between 1982 and 1990. He had a period of 
active duty for training from May to August 1982.  He also 
had additional periods of active duty for training (two-weeks 
of drill) in May 1983, July 1984, June 1985, August 1986, 
July 1987, and July 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1998 Order denying Reconsideration 
of a June 1996 decision of the Board which denied as not well 
grounded service connection for headaches; gynecomastia, 
claimed as secondary to medication for service-connected 
right knee disability; and a psychiatric disorder, claimed as 
secondary to service-connected right knee disability, and a 
low back disorder.  The 1996 Board decision granted service 
connection for a left knee disorder, claimed as secondary to 
the service-connected right knee disorder.  

In the July 1998 Order, the appellant was informed that the 
Board would review his motion when final regulations were 
promulgated which governed motions to revise a prior final 
Board decision on the basis of clear and unmistakable error.  
Subsequently, by letter of August 20, 1999, he was contacted 
and informed that his motion for reconsideration would not be 
considered a motion for revision on the basis of clear and 
unmistakable error unless within 60 days he or his 
representative stated that this was desired.  In September 
1999 the appellant stated he wanted the case to proceed on 
the basis of alleged clear and unmistakable error in the 1996 
Board decision.  


FINDINGS OF FACT

1.  In June 1996 the Board issued a decision which, in part, 
denied a claim for service connection for an acquired 
psychiatric disorder, claimed as secondary to a service-
connected right knee disorder, as not well grounded on the 
basis that there was no competent medical evidence of a nexus 
between a psychiatric disorder and the appellant's military 
service or his service-connected right knee disability.  

2.  The June 1996 Board decision denying service connection 
for an acquired psychiatric disorder, claimed as secondary to 
a service-connected right knee disorder, was supported by the 
evidence then of record and it is not shown that the 
applicable statutory and regulatory provisions extant at that 
time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The Board's June 1996 denial of service connection for an 
acquired psychiatric disorder, claimed as secondary to a 
service-connected right knee disorder, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 38 
C.F.R. § 20.1403 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In pertinent part, a decision of the Board of June 28, 1996 
denied service connection for an acquired psychiatric 
disorder, claimed as secondary to the service-connected right 
knee disorder.  In the pertinent Findings of Fact it was 
stated:

The appellant has presented no competent medical 
evidence of a nexus between his disabilities 
involving headaches, a psychiatric disorder and a low 
back disorder [] and his periods of active duty for 
training or his service-connected right knee 
disability.  

In the pertinent Conclusion of Law it was stated:

The claims for service connection for headaches, an 
acquired psychiatric disorder, gynecomastia due to 
medications for right knee disability and a low back 
disorder are not well grounded and there is no 
further statutory duty to assist the appellant in 
developing facts pertinent to these claims.  38 
U.S.C.A. § 5107(a) (West 1991).  

In the Reasons and Bases portion of that decision it was 
stated, in pertinent part, that: 

Pertaining to the claims of service connection for [] 
an acquired psychiatric disorder [], the VA and 
private medical evidence dated in the post service 
period (after 1990) establishes that the appellant 
currently has disabilities involving [] an acquired 
psychiatric disorder (major depression) [].  However, 
a diagnosis for these conditions is not indicated 
during his periods of active duty for training in the 
Mississippi Army National Guard and it is not shown 
by competent medical evidence that any of these 
conditions is etiologically or causally related to 
the service-connected right knee disability. 

Service medical records for his period of active duty 
for training from May to August 1982 are entirely 
negative for any reported complaints, findings or 
diagnosis of [] a psychiatric disorder [] With 
respect to the psychiatric disorder, service records 
are entirely negative for any complaints, findings or 
diagnoses of such a condition and further, there are 
no reported accounts of associated psychological 
trauma stemming from the August 1988 right knee 
injury and follow-up evaluation and treatment.  

As indicated above, competent medical evidence 
establishing a nexus, or link, between the conditions 
treated or diagnosed after service and those either 
noted in service or established thereafter as a 
service-connected disability, is required to support 
a well-grounded claim for service connection.  See 
Grivois v. Brown, 6 Vet. App. 136 (1994).  Whether 
certain symptoms can be said with a degree of medical 
certainty to be early manifestations of a disorder 
first diagnosed years later is a medical question 
requiring medical evidence for its resolution.  See 
Espiritu at 494-95.  However, in this case, there is 
no competent medical evidence linking his currently 
diagnosed [] major depression [] to any event or 
etiology in service. 

Based thereon, the Acting Member of the Board entered an 
Order denying the claim as not well grounded.  

Law and Regulations

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the Board decision is made.  38 U.S.C.A. § 7111(c) 
and (d).  A request for revision is to be submitted directly 
to the Board and decided by the Board on the merits, 38 
U.S.C.A. § 7111(e), and a claim filed with the Secretary 
requesting such reversal or revision is to be considered a 
request to the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  Ibid.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include the 
following: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  Non-specific allegations of failure 
to follow regulations, failure to give due process, and other 
general, non-specific allegations of error are examples of 
allegations that will not meet the pleading requirements 
necessary to file a motion for clear and unmistakable error 
in a Board decision.  Ibid.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims has defined for claims of clear and unmistakable error 
in rating decisions.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 
(1994). Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review 
denied, 6 Vet. App. 162 (1994); Luallen v. Brown, 8 Vet. 
App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); see 
also Crippen v. Brown, 9 Vet. App. 412 (1996) and Berger v. 
Brown, 10 Vet. App. 166 (1997).  

Analysis

Initially, the Board addresses whether the claim of clear and 
unmistakable error in the 1996 Board decision is directed to 
all of the claims adjudicated by the decision and, if not, 
then which denial is allegedly the result of clear and 
unmistakable error.  Here, the initial motion for 
reconsideration addressed procedural matters but the only 
claim specifically addressed was the claim for service 
connection for an acquired psychiatric disorder.  No further 
correspondence from the veteran or his representative 
pertaining to clear and unmistakable error in the 1996 Board 
decision specifically addresses any other claim adjudicated 
in the 1996 Board decision.  Thus, this decision will be 
limited to the alleged clear and unmistakable error in the 
denial of service connection for a psychiatric disorder, 
claimed in 1996 to have been due to functional impairment 
from his service-connected right knee disorder (see pages 8 
through 10 of the July 1991 hearing) and procedural matters 
pertaining to the 1996 Board decision.  

In this case, it is not claimed by the veteran or shown by 
the evidence that the factual record before the Board in July 
1997 was incomplete or incorrect.  Hence, although not 
alleged, the veteran's motion for clear and unmistakable 
error is not sustainable on the grounds that the correct 
facts, as known at that time, were not before the Board.  38 
C.F.R. § 20.1403(a).  

The veteran's motion is premised mainly on the assertion that 
the regulatory provisions extant at the time were incorrectly 
applied by the Board.  These arguments will be addressed 
separately below.  

It is alleged that the Board did not consider the then 38 
C.F.R. § 4.131.  That section, which is no longer existent, 
provided that:

Certain mental disorders having their onset as an 
incident of battle or enemy action, or following 
bombing, shipwreck, imprisonment, exhaustion, or 
prolonged operational fatigue may at the outset be 
designated as gross stress disorder, "combat 
fatigue," "exhaustion," or any one of a number of 
special terms.  These conditions may clear up 
entirely, permitting return to full or limited duty, 
or they may persist as one of the recognized mental 
disorders, particularly generalized anxiety disorder, 
or recur as post-traumatic stress disorder.  If the 
mental disorder is sufficiently severe to warrant 
discharge from service, minimum rating of 50 percent 
will be assigned with an examination to be scheduled 
within 6 months from discharge.  

38 C.F.R. § 4.131 (1996).  

However, at the time of the 1996 Board decision there is no 
allegation that a psychiatric disorder was caused by combat 
or shipwreck, imprisonment, exhaustion or prolonged 
operational fatigue.  Rather, it was alleged and the veteran 
testified at a July 1991 RO hearing that a psychiatric 
disorder was due to and the result of the veteran's service-
connected right knee disorder which itself is of service 
origin.  Indeed, the Regional Office (RO) did not deny 
service connection for PTSD until a February 1998 rating 
action.  

It was alleged in the veteran's Motion for Reconsideration 
that there was a violation of 38 C.F.R. § 19.29.  That 
provision provided in 1996, as it does now, that 

Sec. 19.29  Statement of the Case.

The Statement of the Case must be complete enough to 
allow the appellant to present written and/or oral 
arguments before the Board of Veterans' Appeals. It 
must contain: 
(a) A summary of the evidence in the case relating to 
the issue or issues with which the appellant or 
representative has expressed disagreement; 
(b) A summary of the applicable laws and regulations, 
with appropriate citations, and a discussion of how 
such laws and regulations affect the determination; 
and 
(c) The determination of the agency of original 
jurisdiction on each issue and the reasons for each 
such determination with respect to which disagreement 
has been expressed. 

This argument is made in the context of an allegation that 
the Board denied the claim as not well grounded; whereas the 
RO denied the claim on the merits and, thus, implicitly, the 
veteran was denied due process by not being informed that the 
Board would deny the claim on a different basis than which 
the claim was denied by the RO.  Specifically, if the veteran 
had been informed in advance of the requirements for a well 
grounded claim he would have known what evidence to obtain 
and been able to submit such evidence in support of the claim 
which, it is alleged, would have well grounded that claim.  

Indeed, the veteran attached to the Motion for 
Reconsideration a copy of a report of a Psychiatric 
Evaluation conducted on the 7th and the 14th of January 1992 
at the University of Mississippi Medical Center.  That report 
noted that the veteran claimed that his problems started in 
1988, when he jumped off a truck while on National Guard 
duty, sustaining multiple injuries, particularly knee 
injuries.  It was related that he had lost his job as a 
trooper, began having financial problems, developed symptoms 
of depression, and had anxiety attacks and insomnia.  It was 
further reported that when he had been hospitalized at a VA 
medical facility for knee surgery he had had a psychiatric 
consultation, at which time there was a diagnosis of 
depression and he was also started on Prozac.  It was also 
reported, in substance, that he had had psychiatric 
disability since then and, after reading a book in December 
1991, the veteran had diagnosed himself as having an anxiety 
disorder.  After psychological testing and a mental status 
examination, the diagnoses were a generalized anxiety 
disorder, a history of major depressive disorder versus 
adjustment disorder with depressed mood, and bulimia; as well 
as possible narcissistic and paranoid traits.  

The veteran has stated that this January 1992 private 
clinical record was in existence and should have been 
considered at the time of the 1996 Board decision in 
question.  However, even if this record had been on file it 
must be observed that it does not offer any medical diagnosis 
or opinion that any psychiatric disorder that the veteran had 
was related to military service or his service-connected 
right knee disorder (or his left knee disorder, service 
connection for which was granted by the 1996 Board decision).  
Rather, the 1992 report merely states the veteran's own self 
diagnosis, which is not competent even if it was made after 
he read some unspecified book.  It also merely states that 
veteran's own personal belief that his psychiatric problem 
was related to his knee disorder(s) and that psychiatric 
disability followed, rather than preceded, his knee 
disorder(s).  

Nowhere in the 1992 report is there an opinion from a trained 
medical specialist that etiology or causation of the 
veteran's psychiatric disability was his service-connected 
right knee disorder (or left knee disorder, for which service 
connection was granted by the 1996 Board decision).  

Information simply recorded by a medical examiner, unenhanced 
by any additional medical comment, does not constitute 
'competent medical evidence' satisfying the requirement 
announced in Grottveit v. Brown, 5 Vet. App. 91 (1993) of 
medical causation or nexus.  Such evidence cannot enjoy the 
presumption of truthfulness accorded by Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) (as to determination of well 
groundedness) and Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (as to new and material evidence to reopen a 
previously denied claim).  A bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional.  See also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (where a history recorded by an examiner had not 
filtered, enhanced, or added medico-evidentiary value to the 
lay history through medical expertise).  

The veteran has not identified any other evidence which he 
feels would have well grounded the claim for secondary 
service connection for a psychiatric disorder.  

For the same reason, there was no error in any failure to 
obtain and submit evidence at the time of the appellant's 
hearing.  See Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) 
(no prejudicial error under § 3.103(c)(2) where hearing 
officer failed to suggest submitting medical evidence which 
was too speculative to constitute nexus evidence) and Johnson 
(Ethel) v. Brown, 8 Vet. App. 423 at 427-28 (no § 3.103(c)(2) 
error where medical evidence could not satisfy nexus element 
of well-grounded claim).  

As to the Board having denied the claim on the basis that it 
was not well grounded, whereas the RO had denied the claim on 
the merits, the Board is required to address whether a claim 
for service connection is well grounded in the first instance 
since only if a claim is well grounded does the duty to 
assist in developing the evidence attach.  38 U.S.C.A. 
§ 5107(a) (West 1991) provides that a claimant "shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The [VA] shall assist such a claimant in 
developing the facts pertinent to the claim."  

It has recently been held that despite some language to the 
contrary in a few VA regulations and VA claims manuals and 
policy statements, any pre-well grounded duty to assist 
reportedly invoked by such regulations, manuals or policy 
statements is contrary to statutory mandate contained in 38 
U.S.C.A. § 5107(a).  Morton v. West, 12 Vet. App. 477 
(1999).  This is true even if the RO did not adjudicate in 
the first instance whether the claim was well grounded.  

Moreover, during the 1996 appeal, the merits of the issue 
had been considered by the RO and addressed by the veteran 
and his representative.  Inasmuch as the substantive merits 
and not merely the procedural aspects of the claim have been 
considered and addressed, there can be no question that the 
Board's determination that the claim was not well grounded 
was in any way prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete, VA does 
not have a statutory duty to assist a claimant in developing 
evidence but may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete an application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has already been advised of the evidence necessary 
to complete a VA benefits claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  However, unlike the situation in 
Robinette, the appellant in 1996 did not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, might make the claim well 
grounded.  The duty mandated by section 5103(a) does not 
attach when the existence of evidence that might well ground 
the claim has not been reported.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  Nevertheless, the discussion in the 
1996 Board decision did inform the appellant of the type of 
evidence lacking, and which should be submitted to meet the 
threshold of a well grounded claim.  That is, competent 
medical evidence of a nexus between current psychiatric 
disability and military service or his service-connected 
disorder of the right or left knees, or both.  

This very matter was adequately addressed in the 1996 Board 
decision.  

Also, at the July 1991 RO hearing (see pages 8 through 10) 
private clinical evidence was presented reflecting, in part, 
a psychiatic diagnosis of depression.  The Hearing Officer's 
decision in November 1991 stated, in pertinent part, that 
"[n]o new objective clinical evidence was presented [at the 
RO hearing] to demonstrate a direct causal relationship 
between the veteran's diagnosed depression and dysthymic 
disorder and his service connected right knee disorder."  
Thus, the veteran was on notice that the key missing element 
to his claim was competent medical nexus evidence.  

In sum, the basis of the RO denial was that there was no 
competent medical evidence of a medical nexus between the 
claimed psychiatric disability and the service-connected 
right knee disorder, and this was the same basis for the 
denial by the Board in 1996.  

In the Informal Hearing Presentation the veteran's service 
representative argued that the 1996 Board decision violated 
38 C.F.R. § 19.7.  That provision provided in 1996, as it 
does now, that:  

Sec. 19.7  The decision. 
(a) Decisions based on entire record.  The appellant 
will not be presumed to be in agreement with any 
statement of fact contained in a Statement of the 
Case to which no exception is taken.  Decisions of 
the Board are based on a review of the entire record. 
(b) Content.  The decision of the Board will be in 
writing and will set forth specifically the issue or 
issues under appellate consideration.  Except with 
respect to issues remanded to the agency of original 
jurisdiction for further development of the case and 
appeals which are dismissed because the issue has 
been resolved by administrative action or because an 
appellant seeking nonmonetary benefits has died while 
the appeal was pending, the decision will also 
include separately stated findings of fact and 
conclusions of law on all material issues of fact and 
law presented on the record, the reasons or bases for 
those findings and conclusions, and an order granting 
or denying the benefit or benefits sought on appeal 
or dismissing the appeal.  
(c) A decision by a panel of Members will be by a 
majority vote of the panel Members.  

However, other than this bare assertion, it is not specified 
in what manner the 1996 Board decision violated 38 C.F.R. 
§ 19.7.  Indeed, the 1996 Board decision was signed by one 
Acting Member of the Board, specified the issues under 
appellate consideration, contained separately stated findings 
of fact and conclusions of law on all material issues of fact 
and law, and contained an order.  

When, as here, there is no dispute as to the correct facts 
before the Board when it rendered its decision, as is the 
case here, a motion for clear and unmistakable error must 
fail if there is a "plausible" or rational basis for the 
Board's (1) interpretation of VA law pertaining to the 
veteran's claim and (2) the Board's application of that law 
to the facts before it.  See Berger v. Brown, 10 Vet. 
App. 166 (1997).  

Accordingly, the veteran's motion for clear and unmistakable 
error is denied.  


ORDER

The motion for revision of the June 1996 Board decision as to 
the claim for service connection for an acquired psychiatric 
disorder, claimed as secondary to a service-connected right 
knee disorder, on the grounds of clear and unmistakable error 
is denied.  



		
	A. BRYANT
Member, Board of Veterans' Appeals


 


